Citation Nr: 0423544	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

In a June 1955 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied the claim for entitlement to service connection for a 
back injury.  The veteran failed to file a timely appeal, and 
the June 1955 rating decision became final.  

In July 1998, the veteran filed an application to reopen his 
claim for service connection for a back disability.  In a 
December 1998 rating decision, the RO confirmed its previous 
denial of the claim, stating that new and material evidence 
had not been submitted to reopen the claim for service 
connection.  The veteran filed a timely appeal.

The veteran testified before a hearing officer at a hearing 
at the RO in October 1999.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)), and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for his claim of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disability.  The AMC or RO should provide the appellant with 
notice regarding the claim for new and material evidence in 
accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Moreover, the VCAA provides that the duty to assist includes 
making reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits under 
a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A(a)(1).  As part of the assistance provided, the 
Secretary shall make reasonable efforts to obtain relevant 
records.  Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(1), (3). 

At his October 1999 hearing, the veteran stated that he had 
been in the reserves following separation from active duty.  
He testified that he had a physical in which his back 
disability was assessed while in the reserves in 1957 or 
1958. 

There are no records of the veteran's reserve duty associated 
with the claims folder.  The Board finds that these records 
could be relevant to the claim for new and material evidence.  

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
of whether new and material evidence has 
been received to reopen a claim of 
service connection for a back disability 
in accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

2.  The AMC or RO should take the 
necessary steps (including requesting 
additional information from the veteran) 
to obtain verification of the exact dates 
that the veteran served on active duty 
for training and inactive duty training 
with the reserves, and obtain any service 
records from that time.

4.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



